  

THIRD AMENDMENT TO SUBORDINATED LOAN AGREEMENT

 

This THIRD AMENDMENT TO SUBORDINATED LOAN AGREEMENT(this “Third Amendment”)
dated as of December 20, 2012 made by and among CYALUME TECHNOLOGIES, INC., a
Delaware corporation (the “Borrower”), CYALUME TECHNOLOGIES HOLDINGS, INC., a
Delaware corporation (the “Holding Company”), COMBAT TRAINING SOLUTIONS, INC., a
Colorado corporation (“CTS”), CYALUME REALTY, INC., a Delaware corporation
(“Realty”), CYALUME SPECIALTY PRODUCTS, INC., a Delaware corporation
(“Specialty”), GRANITE CREEK FLEXCAP I, L.P., a Delaware limited partnership
("GCF"), and PATRIOT CAPITAL II, L.P., a Delaware limited partnership ("Patriot"
and, together with GCF, the "Subordinated Lenders"), and GRANITE CREEK PARTNERS
AGENT, L.L.C., a Delaware limited liability company, as agent ("Granite Agent").

 

Background

 

The Borrower, the Holding Company, the lenders party thereto and the Granite
Agent entered into an that certain Subordinated Loan Agreement dated as of
July 29, 2010 which was amended by that certain First Amendment to Subordinated
Loan Agreement and Limited Consent and Joinder dated as of January 20, 2012
which was amended by that certain Second Amendment to Subordinated Loan
Agreement dated as of March 30, 2012 (as further amended, modified or
supplemented to the date hereof, the “Existing Subordinated Loan Agreement”).

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Holding Company, CTS, Realty
and Specialty and the Granite Agent and Subordinated Lenders hereby agree as
follows:

 

1.          Amendment. Subject to the terms and conditions herein contained and
in reliance on the representations and warranties of the Borrower herein
contained, effective upon satisfaction of the conditions precedent contained in
section 2 below, the Existing Subordinated Loan Agreement shall be amended as
follows:

 

(A)         Section 1.1 “Definitions” contained in the Existing Subordinated
Loan Agreement is hereby amended by deleting the definitions of “Adjusted
EBITDA” and “EBITDA” therein contained and inserting the following in lieu
thereof:

 

“Adjusted EBITDA”: With respect to any period, an amount equal to EBITDA for
such period plus to the extent accounted for in EBITDA and without duplication,
the sum of (i) Acquired EBITDA and (ii) Lender Approved Add-Backs.

 

“EBITDA”: With respect to any period, an amount equal to the Consolidated Net
Income of the Borrower and its Subsidiaries for such period, plus to the extent
accounted for in Consolidated Net Income during such period and without
duplication the sum of: (i) depreciation and amortization, (ii) Consolidated
Total Interest Expense for such period, (iii) non-cash expenses, (iv) income tax
expense, (v) non-cash stock or compensation expense to the extent deducted from
Consolidated Net Income and (vi) losses incurred in foreign currency
transactions, minus the sum of: (a) interest and dividend income during such
period, (b) gain on the sale of assets other than the sale of inventory in the
ordinary course of business during such period, (c) extraordinary gains during
such period, (d) any non-cash components of income during such period, and
(e) gains received in foreign currency transactions.

 

 

 

 

(B)         Section 1.1 “Definitions” contained in the Existing Subordinated
Loan Agreement is hereby amended by adding the following definitions:

 

“Lender Approved Add-Backs”: The sum of the following to the extent incurred:
(i) expenses in connection with Permitted Acquisitions not to exceed $200,000 in
the aggregate during the term of this Agreement, (ii) non-cash goodwill
impairment charges not to exceed [$47,500,000] in the aggregate during the term
of this Agreement, (iii) non-cash inventory write-downs not to exceed $600,000
in the aggregate during the term of this Agreement, (iv) cash severance costs
not to exceed $500,000 in the aggregate during the term of this Agreement and
(v) non-cash equipment write-offs not to exceed $300,000 in the aggregate during
the term of this Agreement.

 

(C)         Section 11.4. “Restricted Payments”, contained in the Existing
Subordinated Agreement is hereby amended by deleting clause (i) therein
contained and inserting the following in lieu thereof.

 

(i)          provided, that: the Borrower may make a Distribution to the Holding
Company to allow the Holding Company to make a payment of the Management Fee
under the Management Agreement in the amount of such Management Fees, so long as
upon such payments: (x) the aggregate amount of all of such payments made
pursuant to this clause (i) shall not exceed $21,000 in any calendar month,
$10,500 of which may be paid in cash and $10,500 of which shall accrue pursuant
to the terms of the Management Agreement, (y) both at the time of and after
giving effect to each such payment no Default or Event of Default shall have
occurred and be continuing or would be caused if such payment were made, and (z)
both at the time of and after giving effect to each such payment, the Borrower
is in compliance with the financial covenants set forth in Article 12; provided,
however any cash portion of the Management Fee or Consulting Fee not paid due to
clause (y) or (z) above shall accrue and regularly scheduled cash payments may
resume when such Default or Event of Default is cured or waived and the Borrower
is in compliance with the financial covenants set forth in Article 12, provided,
further, however notwithstanding clause (x) above, any accrued amounts of the
Management Fee shall be permitted to be paid in cash or Shares pursuant to the
terms of the Management Agreement and for so long as the Borrower is in
compliance with clauses (y) and (z) above.

 

(D)         Section 12.1 “Coverage Ratios” contained in the Existing
Subordinated Loan Agreement is hereby amended by deleting the terms and
subsections therein contained and inserting the following in lieu thereof:

 

Section 12.1         Coverage Ratios.

 

(a)          Fixed Charge Ratio. As of the last day of the fiscal year ending
December 31, 2012, the Fixed Charge Coverage Ratio for such fiscal year shall
not be less than .87:1.00, and as of the last day of the fiscal year ending
December 31, 2013 and for each fiscal year thereafter, the Fixed Charge Coverage
Ratio for such fiscal year shall not be less than .96:1.00.

 

- 2 -

 

 

(b)          Total Debt Service Coverage Ratio. As of the last day of the fiscal
quarter ending September 30, 2012, the Total Debt Service Coverage Ratio shall
not be less than .87:1.00, as of the last day of the fiscal quarters ending
December 31, 2012 and March 31, 2013, the Total Debt Service Coverage Ratio
shall not be less than .87:1.00, as of the last day of the fiscal quarters ended
June 30, 2013 and September 30, 2013, the Total Debt Service Coverage Ratio
shall not be less than .96:1.00, and as of the last day of the fiscal quarter
ending December 31, 2013 and for each fiscal quarter thereafter, the Total Debt
Service Coverage Ratio shall not be less than .96:1.00 .

 

(E)         Section 12.2 “Leverage Ratio” contained in the Existing Subordinated
Loan Agreement is hereby amended by deleting the terms and subsections therein
contained and inserting the following in lieu thereof:

 

Section 12.2         Leverage Ratio.

 

(a)          At any time during the periods set forth below, the Senior Leverage
Ratio shall not be more than the ratio set forth below during such period:

 

Period   Ratio         December 31, 2012 through and including June 30, 2013 
 2.59:1.00         September 30, 2013, and each fiscal quarter thereafter 
 2.30:1.00 

 

(b)          At any time during the periods set forth below, the Total Leverage
Ratio shall not be more than the ratio set forth below during such period:

 

Period   Ratio         September 30, 2012   4.60:1.00         December 31, 2012
through and including March 31, 2013   4.60:1.00         June 30, 2013 
 4.03:1.00         September 30, 2013   3.74:1.00         December 31, 2013, and
each fiscal quarter thereafter   3.45:1.00 

 

2.          Conditions Precedent. The provisions of this Third Amendment shall
be effective as of the date on which all of the following conditions shall be
satisfied:

 

(a)          the Borrower shall have delivered to the Granite Agent a fully
executed counterpart of this Third Amendment;

 

- 3 -

 

 

(b)          the Borrower shall have paid all costs and expenses owing to the
Granite Agent and its counsel on or before the date hereof;

 

(c)          the Granite Agent and the Subordinated Lenders shall have indicated
their consent and agreement by executing this Third Amendment;

 

(d)          the Borrower, the Holding Company, CTS, Specialty and Realty shall
have delivered certified copies of the resolutions of its Board of Directors
approving the execution, delivery and performance of this Third Amendment and
the actions contemplated herein, in form and substance satisfactory to the
Granite Agent;

 

(e)          after giving effect to this Third Amendment, no Default or Event of
Default shall have occurred or be continuing;

 

(f)          the Borrower shall have paid the Subordinated Lenders amendment
fees in the aggregate of One Hundred Thirty Thousand Dollars ($130,000), as
directed by the Granite Agent, to compensate the Subordinated Lenders for
entering into this Third Amendment, which amount, when paid, is not subject to
refund or rebate and will be fully earned upon the Granite Agent and the
Subordinated Lenders executing this Third Amendment;

 

(g)          the Granite Agent shall have received fully executed copies of the
Third Amendment to Amended and Restated Revolving Credit and Term Loan Agreement
dated December 2012 among Borrower, Holding Company, CTS, Realty, Specialty, and
TD Bank, NA; and

 

(h)          the Granite Agent shall have received a fully executed copy of the
Amendment No. 2 to Management Agreement dated as of October 1, 2012 between
Holding Company and Selway Capital, LLC (the "Second Amendment to Management
Agreement"), and the Second Amendment to Management Agreement shall be in full
force and effect and there shall not have been any further amendments or
modifications to the Management Agreement.

 

3.          Miscellaneous.

 

(a)          Ratification. The terms and provisions set forth in this Third
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Existing Subordinated Loan Agreement and except as expressly
modified and superseded by this Third Amendment, the terms and provisions of the
Existing Subordinated Loan Agreement and the other Loan Documents are ratified
and confirmed and shall continue in full force and effect. The Borrower and the
Granite Agent agree that the Existing Subordinated Loan Agreement as amended
hereby and the other Loan Documents shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms. For all matters
arising prior to the effective date of this Third Amendment, the Existing
Subordinated Loan Agreement (as unmodified by this Third Amendment) shall
control. The Borrower hereby acknowledges that, as of the date hereof, the
security interests and liens granted to the Granite Agent under the Existing
Subordinated Loan Agreement and the other Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Existing Subordinated Loan Agreement and the other Loan Documents.

 

- 4 -

 

 

(b)          Representations and Warranties. The Borrower hereby represents and
warrants to the Granite Agent that the representations and warranties set forth
in the Loan Documents are true and correct in all material respects on and as of
the date hereof, with the same effect as though made on and as of such date
except with respect to any representations and warranties limited by their terms
to a specific date. The Borrower further represents and warrants to the Granite
Agent that the execution, delivery and performance by the Borrower of this Third
Amendment (i) are within the Borrower’s power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of the Borrower’s certificate or articles of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority in
any material respect; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which the Borrower is a party or by which the Borrower or any of
its property is bound; (vi) do not result in the creation or imposition of any
Lien upon any of the property of the Borrower other than in favor of Granite
Agent; (vii) do not require the consent or approval of any Governmental
Authority. All representations and warranties made in this Third Amendment shall
survive the execution and delivery of this Third Amendment, and no investigation
by the Granite Agent shall affect the representations and warranties or the
right of the Granite Agent to rely upon them.

 

(c)          Release. In addition, to induce the Granite Agent and Subordinated
Lenders to agree to the terms of this Third Amendment, the Borrower represents
and warrants that as of the date of its execution of this Third Amendment there
are no claims or offsets against or rights of recoupment with respect to or
defenses or counterclaims to its obligations under the Loan Documents and in
accordance therewith it:

 

(i)          Waives any and all such claims, offsets, rights of recoupment,
defenses or counterclaims, arising prior to the date of its execution of this
Third Amendment and

 

(ii)         Releases and discharges the Granite Agent, the Subordinated Lenders
and their respective officers, directors, employees, agents and affiliates
(collectively the “released parties”) from any and all liabilities, claims,
causes of action, in law or equity, which the Borrower or any Guarantor may have
against any released party arising prior to the date hereof in connection with
the Loan Documents or the transactions contemplated thereby.

 

(d)          Reference to Agreement. Each of the Loan Documents, including the
Existing Subordinated Loan Agreement and any and all other agreements,
documents, or instruments now or hereafter executed and delivered pursuant to
the terms hereof or pursuant to the terms of the Existing Subordinated Loan
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Existing Subordinated Loan Agreement shall mean a
reference to the Existing Subordinated Loan Agreement as amended hereby.

 

(e)          Expenses of the Granite Agent. As provided in the Existing
Subordinated Loan Agreement, the Borrower agrees to pay all reasonable costs and
expenses incurred by the Granite Agent in connection with the preparation,
negotiation, and execution of this Third Amendment, including without
limitation, the reasonable costs and fees of the Granite Agent’s legal counsel.

 

- 5 -

 

 

(f)          Severability. Any provision of this Third Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Third Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

(g)          Applicable Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Illinois and the applicable laws of
the United States of America.

 

(h)          Successors and Assigns. This Third Amendment is binding upon and
shall inure to the benefit of the Granite Agent, the Subordinated Lenders, the
Holding Company and the Borrower, and their respective successors and assigns,
except the Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Granite Agent.

 

(i)          Counterparts. This Third Amendment may be executed in one or more
counterparts and on facsimile counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

 

(j)          Effect of Waiver. No consent or waiver, express or implied, by the
Granite Agent to or for any breach of or deviation from any covenant, condition
or duty by the Borrower shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.

 

(k)          Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

(l)          Entire Agreement. This Third Amendment embodies the entire
agreement among the parties hereto with respect to the subject matter thereof,
and supersedes any and all prior representations and understandings, whether
written or oral, relating to this Amendment. There are no oral agreements among
the parties hereto with respect to the subject matter hereof.

 

[The remainder of this page is intentionally left blank.]

 

 

- 6 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first above written.

 

  BORROWER       CYALUME TECHNOLOGIES, INC.         By: /s/ Michael Bielonko    
Name: Michael Bielonko     Title: Chief Financial Officer

 

  SUBSIDIARIES       COMBAT TRAINING SOLUTIONS, INC.         By: /s/ Michael
Bielonko     Name: Michael Bielonko     Title: Chief Financial Officer

 

  CYALUME SPECIALTY PRODUCTS, INC.         By: /s/ Michael Bielonko     Name:
Michael Bielonko     Title: Chief Financial Officer

 

  CYALUME REALTY, INC.         By: /s/ Michael Bielonko     Name: Michael
Bielonko     Title: Chief Financial Officer

 

 

 

 

  HOLDING COMPANY       CYALUME TECHNOLOGIES HOLDINGS, INC.         By: /s/
Michael Bielonko     Name: Michael Bielonko     Title: Chief Financial Officer

 

  GRANITE AGENT       GRANITE CREEK PARTNERS AGENT, L.L.C.         By: /s/ Brian
Borstein     Name: Brian Borstein     Title: Member

 

  GRANITE CREEK FLEXCAP I, LP         By: GRANITE CREEK GP FLEXCAP I, L.L.C.,
its General Partner           By: /s/ Brian Borstein     Name: Brian Borstein  
  Title: Member

 

  PATRIOT CAPITAL II, L.P.         By: PATRIOT PARTNERS II, LLC, its General
Partner           By: /s/ Thomas O. Holland, Jr.     Name: Thomas O. Holland,
Jr.     Title: Member

 

 

 

